internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc ebeo br 4-plr-119572-99 date date company date a executive x y z b date c d date e date f this is in response to the letter dated date submitted by your authorized representative requesting rulings under sec_162 of the internal_revenue_code specifically the rulings requested are that certain nonqualified_stock_options are performance-based compensation under sec_162 and that the date of the grant of these options for purposes of sec_162 is the actual date of grant even though the grant is subject_to subsequent shareholder approval the facts as submitted are set forth below company adopted and maintains the company incentive stock plan plr-119572-99 plan the plan is intended to provide incentives to attract and retain highly competent persons as officers and key employees of company and its subsidiaries as well as independent contractors who provide consulting or advisory services by providing them the opportunity to acquire company common_stock or to receive monetary payments based on the value of such stock plan is administered by the compensation committee committee of the company’s board_of directors company represents that members of the committee are members of the board who qualify as outside directors under sec_167 of the code and sec_1_162-27 of the income_tax regulations awards under plan may be granted in any one or a combination of the following i stock_options ii stock appreciation rights iii stock awards iv performance shares and v performance units plan provides that stock_options may be in the form of either incentive stock_options within the meaning of sec_422 of the code or nonqualified_stock_options under plan the number of shares subject_to stock_options granted during any calendar_year to any one participant cannot exceed big_number shares annual grant limit on date a company entered into an employment agreement agreement with executive under the agreement executive’s employment with company commenced on the date of agreement and anticipates that executive will become a covered_employee for purposes of sec_162 of the code during the period of employment under the agreement executive will receive a base salary annual bonuses and nonqualified_stock_options under plan on date a company granted to executive i a nonqualified_stock_option under plan covering x shares of company common_stock at an exercise price equal to the mean between the high and low prices at which the common_stock traded on the date of the grant as reported on the nasdaq and ii a nonqualified_stock_option excess option under plan covering y shares of company common_stock at an exercise price equal to the mean between the high and low prices at which the common_stock traded on the date of the grant as reported on the nasdaq because the excess option is in excess of plan’s current annual grant limit the excess option will be exercisable only if shareholder approval is obtained of an amendment increasing the plan’s annual grant limit the amendment the nonqualifed stock_options granted to executive do not have a readily_ascertainable_fair_market_value the board_of directors has adopted the amendment to increase to z the current annual grant limit the amendment to plan will be submitted to a vote of company shareholders no later than the annual meeting of shareholders if shareholder approval of the amendment is obtained the nonqualifed stock_options granted to executive pursuant to the agreement will generally become exercisable with respect to b of the shares on date c and cumulatively as to an additional d of the shares subject_to the options on each succeeding date e so that executive will be fully vested plr-119572-99 in all nonqualifed stock_options granted under agreement as of date f there are other acceleration events in the case of a change in control or certain terminations of executive’s employment provided that shareholder approval of the amendment is obtained sec_162 of the code provides that there will be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly_held_corporation no deduction shall be allowed under this chapter for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year with respect to such employee exceeds dollar_figure under sec_162 of the code applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under the remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the regulations defines a covered_employee as any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is an individual acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer sec_1_162-27 of the regulations provides that whether an individual is the chief_executive_officer described in sec_1_162-27 or an officer described in sec_1_162-27 is determined pursuant to the executive compensation disclosure rules under the exchange act sec_1_162-27 of the regulations defines the compensation committee as the committee of directors including any subcommittee of directors of the publicly_held_corporation that has the authority to establish and administer performance goals described in paragraph e of this section and to certify that performance goals are attained as described in paragraph e of this section under sec_1_162-27 of the regulations the material terms of the plr-119572-99 performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid the requirements of paragraph e are not satisfied if the compensation would be paid regardless of whether the material terms are approved by the shareholders sec_1_162-27 of the regulations provides that once the material terms of a performance_goal are disclosed and approved by shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has the authority to change the targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed to and approved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal sec_1_162-27 of the regulations provides that qualified performance- based compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed sec_1_162-27 of the regulations provides that compensation attributable to a stock_option is deemed to satisfy the requirements of paragraph e if the grant or award is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which options may be granted during a specified period to any employee and under the terms of the option the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant or award assuming the amendment to plan is disclosed to and approved by company shareholders before any remuneration is paid and absent their approval the options will not be exercisable we rule as follows the nonqualifed stock_options granted to executive pursuant to the agreement qualify as performance-based compensation within the meaning of sec_162 and the grant_date of the excess option for purposes of sec_162 is the actual plr-119572-99 date of grant even though the grant is subject_to subsequent shareholder approval of the amendment this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the above- described transaction under any other provisions of the code in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative sincerely robert misner robert misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
